      4:19-cv-03092-MGL          Date Filed 04/15/20       Entry Number 26         Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

WILLIAM SEABROOK,                                  §
               Petitioner,                         §
                                                   §
vs.                                                §
                                                   § CIVIL ACTION NO. 4:19-3092-MGL
WARDEN KENDALL,                                    §
             Respondent.                           §

             ORDER ADOPTING THE REPORT AND RECOMMENDATION
               AND DISMISSING THE PETITION WITH PREJUDICE
                       FOR FAILURE TO PROSECUTE

       This case was filed as a 28 U.S.C. § 2254 action. Petitioner William Seabrook (Seabrook)

is self represented. The matter is before the Court for review of the Report and Recommendation

(Report) of the United States Magistrate Judge suggesting the petition be dismissed with prejudice

for failure to prosecute pursuant to Fed. R. Civ. Proc. 41(b). In the alternative, the Magistrate Judge

recommends Respondent Warden Kendall’s motion for summary judgment be granted and the

petition be dismissed without an evidentiary hearing. The Report was made in accordance with 28

U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may
      4:19-cv-03092-MGL          Date Filed 04/15/20       Entry Number 26        Page 2 of 2




accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on March 3, 2020, but Seabrook failed to file any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee's note). Moreover, a failure to object

waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court the petition is DISMISSED WITH PREJUDICE for failure to prosecute pursuant to

Fed. R. Civ. Proc. 41(b).

       IT IS SO ORDERED.

       Signed this 15th day of April, 2020, in Columbia, South Carolina.

                                                               /s/ Mary Geiger Lewis
                                                               MARY GEIGER LEWIS
                                                               UNITED STATES DISTRICT JUDGE



                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days, pursuant

to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  2
